Citation Nr: 1757708	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  09-46 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In July 2015 and April 2017, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

In an August 2017 rating decision, the RO granted entitlement to service connection for an acquired psychiatric disorder, specifically a depressive disorder.  Accordingly, this claim is limited to entitlement to service connection for the specific diagnosis of PTSD.


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
The Veteran claims entitlement to service connection for PTSD.  For the following reasons and bases, the Board finds that service connection is not warranted.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2017).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability there can be no valid claim).

The Veteran's service treatment records are silent for any complaints of, treatment for, or diagnoses of PTSD.  Of note, a January 1976 medical report notes the Veteran experienced depression or excessive worry.  

Following his separation from service, the Veteran initially sought mental health treatment in 2010.  See August 2010 Mental Health Initial Evaluation (stating the Veteran reported distressing memories of an in-service incident).  

The Veteran was afforded a VA examination in November 2016.  The examiner concluded that the Veteran did not meet the criteria for any mental disorder diagnosis, including PTSD.  See November 2016 PTSD Disability Benefits Questionnaire (DBQ).  With respect to PTSD, she explained that the Veteran did not meet the reexperiencing, avoidance, alterations in cognitions and mood, or alterations in arousal and reactivity symptom clusters of PTSD.

Following the Board's April 2017 remand, an addendum opinion was requested from the November 2016 examiner.  Upon further review of the Veteran's claims file, the examiner diagnosed the Veteran with an unspecified depressive disorder, for which is he already service connected.

The Board notes that the Veteran has never been diagnosed with PTSD.  See August 2010 Mental Health Initial Evaluation; see also December 2010 PTSD Assessment (stating the Veteran does not meet the criteria for PTSD); June 2014 Mental Health Assessment; June 2015 Psychology Note; June 2016 Physical Examination.  The competent and credible medical evidence does not show a current diagnosis of PTSD at any time.  While the Veteran asserts that he has PTSD, as a layperson in the field of medicine he does not have the medical competence to identify or diagnose a specific psychiatric disorder, as this is a complex determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

As stated above, service connection may only be granted for a current disability.  The Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD.  Accordingly, entitlement to service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


